DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
3.	Claims 22-39 (Instant Application 17/119729) are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 7-18, 20 of U.S. Patent No. 10,873,878, claims 1-3, 8-10,  of U.S. Patent No. 10,581,580, claims 1-20 of U.S. Patent No. 10313923, Claims 1-20 of U.S. Patent No. 10,277,376.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patents disclose obvious versions of the instant claims as shown in the table below.


Instant Application 17/119729
U.S. 10,873,878 
22. (New) A method for acknowledging a data unit, the method comprising: sending, by a first communication device, an aggregate medium access control (MAC) data unit to a second communication device, the aggregate MAC data unit including a set of multiple MAC data units; and receiving, by the first communication device, an acknowledgement data unit from the second communication device which includes one or more one or more acknowledgement information fields, the one or more acknowledgement information fields comprising a first acknowledgement information field, wherein the first acknowledgement information field includes (i) a length indication that indicates a length of an acknowledgement field, the length of the acknowledgement field being selected from a subset of predetermined lengths, among a set of predetermined lengths, the subset including multiple predetermined lengths that do not exceed a buffer size determined based on an acknowledgement setup procedure previously conducted between the first communication device and the second communication device, and (ii) the acknowledgment field of the indicated length, wherein the acknowledgement field includes respective acknowledgement information for at least some of the multiple MAC data units.















receiving, at a first communication device, one or more aggregate medium access control (MAC) data units from respective one or more second communication devices, respective ones of the one or more aggregate MAC data units including respective sets of multiple MAC data units from respective ones of the one or more second communication devices; generating, at the first communication device, one or more acknowledgement information fields corresponding to the one or more second communication devices, including generating a first acknowledgement information field corresponding to a particular second communication device of the one or more second communication devices, wherein the first acknowledgement information field includes (i) a length indication that indicates a length of an acknowledgement field, the length of the acknowledgement field being selected from a subset of predetermined lengths, among a set of predetermined lengths, the subset including multiple predetermined lengths that do not exceed a buffer size determined based on an acknowledgement setup procedure previously conducted between the first communication device and the particular second communication device, ii) the acknowledgment field of the indicated length, wherein the acknowledgement field includes respective acknowledgement information for at least some of the multiple MAC data units; generating, at the first communication device, an acknowledgement data unit to include the one or more one or more acknowledgement information fields; and transmitting the acknowledgment data unit from the first communication device to the one or more second communication devices.



2. The method of claim 1, wherein generating the one or more acknowledgement information fields further includes generating a second acknowledgement information field corresponding to the particular second communication device, wherein i) the first acknowledgement information field is generated to acknowledge a first subset of the multiple MAC data units received from the particular second communication device and ii) the second acknowledgement information is generated to acknowledge a second subset of the multiple MAC data units received from the particular second communication device.

24. (New) The method of claim 23, wherein the first subset of the multiple MAC data units and the second subset of the multiple MAC data units comprise MAC data units of a first traffic class.


3. The method of claim 2, wherein the first subset of the multiple MAC data units and the second subset of the multiple MAC data units comprise MAC data units of a first traffic class.

25. (New) The method of claim 23, wherein receiving the acknowledgement data unit includes receiving the acknowledgement data unit such that the second acknowledgement information field immediately follows the first acknowledgement information field.

4. The method of claim 2, wherein generating the acknowledgement data unit includes generating the acknowledgement data unit such that the second acknowledgement information field corresponding to the particular second communication device immediately follows the first acknowledgement information field corresponding to the particular second communication device.



5. The method of claim 3, wherein generating the one or more acknowledgement information fields further includes generating a third acknowledgement information field corresponding to the particular second communication device, wherein the third acknowledgement information field is generated to acknowledge a third subset of the multiple MAC data units received from the particular second communication device, the third subset of the multiple MAC data units comprising MAC data units of a second traffic different from the first traffic class.

27. (New) The method of claim 22, wherein the first acknowledgement information field further includes an additional length indication, wherein a value of the length indication is interpreted based on a value of the additional length indication.

7. The method of claim 1, wherein the first acknowledgement information field further includes an additional length indication, wherein a value of the length indication is interpreted based on a value of the additional length indication.

28. (New) The method of claim 27, wherein the length indication is interpreted i) to indicate a first length if the additional length indication is set to a first value and the second communication device conforms to a first communication protocol, the first length selected from a first set of predetermined lengths and 1i) to indicate a second length, different from the first length if the additional length indication is set to a second value and the second communication device conforms to a second communication protocol, the second length selected from a second set of predetermined lengths different from the first set of predetermined lengths.

8. The method of claim 7, wherein the length indication is interpreted i) to indicate a first length if the additional length indication is set to a first value, the first length selected from a first set of predetermined lengths or ii) to indicate a second length, different from the first length if the additional length indication is set to a second value, the second length selected from a second set of predetermined length different from the first set of predetermined lengths.

29. (New) The method of claim 22, wherein the first acknowledgement field includes a bitmap of the indicated length, wherein respective bits of the bitmap indicate acknowledgments of respective MAC data unit of the at least some of the multiple MAC data units.


9. The method of claim 1, wherein the first acknowledgement field includes a bitmap of the indicated length, wherein respective bits of the bitmap indicate acknowledgments of respective MAC data unit of the at least some of the multiple MAC data units received from the particular second communication device.




10. The method of claim 1, wherein the particular second communication device conforms to a first communication protocol that supports aggregation of a first maximum number of MAC data units in an aggregate MAC data unit, and generating the one or more acknowledgement information fields includes generating i) a single acknowledgement information field corresponding to an additional second communication device of the one or more second communication devices, the additional second communication device conforming to a second communication protocol that supports aggregation of a second maximum number of MAC data units in an aggregate MAC data unit, wherein the second maximum number of MAC data units is smaller than the first maximum number of MAC data units, and ii) multiple acknowledgement information fields corresponding to the particular second communication device, wherein respective ones of the multiple acknowledgement fields a) conform to the first communication protocol and ii) do not exceed an acknowledgement field length that corresponds to the second maximum number of MAC data units supported by the second communication protocol.



31. (New) A first communication device, comprising: a network interface having one or more integrated circuits configured to: send an aggregate medium access control (MAC) data unit to a second communication device, the aggregate MAC data unit including a set of multiple MAC data units, and receive an acknowledgement data unit from the second communication device which includes one or more one or more acknowledgement information fields, the one or more acknowledgement information fields comprising a first acknowledgement information field, wherein the first acknowledgement information field includes (i) a length indication that indicates a length of an acknowledgement field, the length of the acknowledgement field being selected from a subset of predetermined lengths, among a set of predetermined lengths, the subset including multiple predetermined lengths that do not exceed a buffer size determined based on an 

(ii) the acknowledgment field of the indicated length, wherein the acknowledgement field includes respective acknowledgement information for at least some of the multiple MAC data units, generate an acknowledgement data unit to include at least the first acknowledgement information field, and cause the acknowledgment data unit to be transmitted to the one or more second communication devices.



12. The first communication device of claim 11, wherein the one or more integrated circuits are further configured to generate a second acknowledgement information field corresponding to the particular second communication device, wherein i) the first acknowledgement information field corresponding to the is generated to acknowledge a first subset of the multiple MAC data units received from the particular second communication device and ii) the second acknowledgement information is generated to acknowledge a second subset of the multiple MAC data units received from the particular second communication device.

33. (New) The first communication device of claim 32, wherein the first subset of the multiple MAC data units and the second subset of the multiple MAC data units comprise MAC data units of a first traffic class.

13. The first communication device of claim 12, wherein the first subset of the multiple MAC data units and the second subset of the multiple MAC data units comprise MAC data units of a first traffic class.

34. (New) The first communication device of claim 32, wherein the one or more integrated circuits are configured to receive the acknowledgement data unit such that the second acknowledgement information field immediately follows the first acknowledgement information field.






15. The first communication device of claim 13, wherein the one or more integrated circuits are further configured to generate a third acknowledgement information field corresponding to the particular second communication device, wherein the third acknowledgement information field is generated to acknowledge a third subset of the multiple MAC data units received from the particular second communication device, the third subset of the multiple MAC data units comprising MAC data units of a second traffic different from the first traffic class.

36. (New) The first communication device of claim 31, wherein the first acknowledgement information field further includes an additional length indication, wherein a value of the length indication is interpreted based on a value of the additional length indication.


17. The first communication device of claim 11, wherein the first acknowledgement information field further includes an additional length indication, wherein a value of the length indication is interpreted based on a value of the additional length indication.



37. (New) The first communication device of claim 36, wherein the length indication is interpreted i) to indicate a first length if the additional length indication is set to a first value and the second communication device conforms to a first communication protocol, the first length selected from a first set of predetermined lengths and ii) to indicate a second length different from the first length if the additional length indication is set to a second value and the second communication device conforms to a second communication protocol, the second length selected from a second set of predetermined length different from the first set of predetermined lengths.

18. The first communication device of claim 17, wherein the length indication is interpreted i) to indicate a first length if the additional length indication is set to a first value, the first length selected from a first set of predetermined lengths or ii) to indicate a second length different from the first length if the additional length indication is set to a second value, the second length selected from a second set of predetermined length different from the first set of predetermined lengths.

38. (New) The first communication device of claim 31, wherein the first acknowledgement field includes a bitmap of the indicated length, 





20. The first communication device of claim 11, wherein the particular second communication device conforms to a first communication protocol that supports aggregation of a first maximum number of MAC data units in an aggregate MAC data unit, and the one or more integrated circuits are configured to generate the one or more acknowledgement information fields at least by generating i) a single acknowledgement information field corresponding to an additional second communication device of the one or more second communication devices, the additional second communication device conforming to a second communication protocol that supports aggregation of a second maximum number of MAC data units in an aggregate MAC data unit, wherein the second maximum number of MAC data units is smaller than the first maximum number of MAC data units, and ii) multiple acknowledgement information fields corresponding to the particular second communication device, wherein respective ones of the multiple acknowledgement fields a) conform to the first communication protocol and ii) do not exceed an acknowledgement field length that corresponds to the second maximum number of MAC data units supported by the second communication protocol.











Instant Application 17/119729
U.S. Patent No. 10,581,580
22. (New) A method for acknowledging a data unit, the method comprising: sending, by a first communication device, an aggregate medium access control (MAC) data unit to a second communication device, the aggregate MAC data unit including a set of multiple MAC data units; and receiving, by the first communication device, an acknowledgement data unit from the second communication device which includes one or more one or more acknowledgement information fields, the one or more acknowledgement information fields comprising a first acknowledgement information field, wherein the first acknowledgement information field includes (i) a length indication that indicates a length of an acknowledgement field, the length of the acknowledgement field being selected from a subset of predetermined lengths, among a set of predetermined lengths, the subset including multiple predetermined lengths that do not exceed a buffer size determined based on an acknowledgement setup procedure previously conducted between the first communication device and the second communication device, and (ii) the acknowledgment field of the indicated length, wherein the acknowledgement field includes respective acknowledgement information for at least some of the multiple MAC data units.

1. A method for acknowledging a data unit, the method comprising: receiving, at a first communication device from a second communication device, a physical layer (PHY) data unit, wherein the PHY data unit includes an aggregate medium access control data unit (MAC) protocol data unit (A-MPDU) that aggregates multiple MAC protocol data units; generating, at the first communication device, an acknowledgment data unit to acknowledge receipt of the multiple MAC protocol data units, wherein the acknowledgment data unit includes (i) a length indication that indicates a length of an acknowledgement field, the length of the acknowledgement field being selected from a subset of predetermined lengths, among a set predetermined lengths, the subset including multiple predetermined lengths that do not exceed a maximum number of MAC protocol data units that can be included in the A-MPDU, the maximum number of MAC protocol data units being limited by a buffer size negotiated in an acknowledgement setup procedure previously conducted between the first communication device and the second communication device, and (ii) the acknowledgment field of the indicated length, wherein the acknowledgement field includes respective acknowledgement information for the multiple MAC protocol data units; and transmitting the acknowledgment data unit 



3. The method of claim 1, wherein: the multiple MAC protocol data units aggregated in the A-MPDU include respective MAC protocol data units corresponding to each of a plurality of traffic classes, and generating the acknowledgement data unit comprises generating the acknowledgement data unit to include, for each one of the plurality of traffic classes (i) a respective length indication that indicates a respective length of an acknowledgement field corresponding to the traffic class and (ii) a respective acknowledgment field of the corresponding length, wherein the respective acknowledgement field includes respective acknowledgement information for multiple MAC protocol data units of the traffic class.

27. (New) The method of claim 22, wherein the first acknowledgement information field further includes an additional length indication, wherein a value of the length indication is interpreted based on a value of the additional length indication.

2. The method of claim 1, wherein generating the acknowledgment data unit includes generating the acknowledgement field to include a block acknowledgment bitmap having the length indicated by the length indication, wherein each bit of the block acknowledgment bitmap indicates an acknowledgment of a respective single MAC protocol data unit of the multiple MAC protocol data units.

31. (New) A first communication device, comprising: a network interface having one or more integrated circuits configured to: send an aggregate medium access control (MAC) data unit to a second communication device, the aggregate MAC data unit including a set of multiple MAC data units, and receive an acknowledgement data unit from the second communication device which includes one or more one or more acknowledgement information fields, the one or more acknowledgement information fields comprising a first acknowledgement information field, wherein the first acknowledgement information field includes (i) a length indication that indicates a length of an acknowledgement field, the length of the 



including multiple predetermined lengths that do not exceed a maximum number of MAC protocol data units that can be included in the A-MPDU, the maximum number of MAC protocol data units being limited by a buffer size negotiated in an acknowledgement setup procedure previously conducted between the first communication device and the second communication device, and (ii) the acknowledgment field of the indicated length, wherein the acknowledgement field includes respective acknowledgement information for the multiple MAC protocol data units, and cause the acknowledgment data unit to be transmitted to the second communication device.




33. (New) The first communication device of claim 32, wherein the first subset of the multiple MAC data units and the second subset of the multiple MAC data units comprise MAC data units of a first traffic class.

10. The first communication device of claim 8, wherein: the multiple MAC protocol data units aggregated in the A-MPDU include respective MAC protocol data units corresponding to each of a plurality of traffic classes, and the one or more integrated circuits are configured to generate the acknowledgement data unit to include, for each one of the plurality of traffic classes (i) a respective length indication that indicates a respective length of an acknowledgement field corresponding to the traffic class and (ii) a respective acknowledgment field of the corresponding length, wherein the respective acknowledgement field includes respective acknowledgement information for multiple MAC data units of the traffic class.

34. (New) The first communication device of claim 32, wherein the one or more integrated circuits are configured to receive the acknowledgement data unit such that the second acknowledgement information field immediately follows the first acknowledgement information field.

9. The first communication device of claim 8, wherein the one or more integrated circuits are configured to generating the acknowledgement field to include a block acknowledgment bitmap having the length indicated by the length indication, wherein each bit of the block acknowledgment bitmap indicates an acknowledgment of a respective single MAC protocol data unit of the multiple MAC protocol data units.







	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art.


4.	The closest Prior Arts:
Wentink et al (US 2015/0146699 A1) discloses a method for acknowledging a data unit (see, acknowledging of received frames/POU, packet, section 0004, 0021), the method comprising: receiving (section 0004, 0021, 0028-discloses receiving of multiple of data frames), at a first communication device (fig. 1, fig. 3, DEV2, section 0003, 0028, 0040) from a second communication device (fig. 1, fig. 3, AP 110/DEV 1) as the second device, section 003, 0021, 0028, 0040), a physical layer (PHY) data unit (see, construction of frame, physical data unit into A-MPDU, section 0004, 0021, 0028, 0046), wherein the PHY data unit includes multiple medium access control (MAC) data units aggregated in an aggregate MAC data unit (see, construction of frame, physical data unit into A­ MPDU, section 0004, 0021, 0028, 0046); generating, at the first communication device, an acknowledgment data unit to acknowledge receipt of the multiple MAC data units (section 0004, 0021,0023, 0070-0072-Aggregated ACK frame transmitted) , wherein the acknowledgment data unit includes (i) a length indication that indicates a length of an acknowledgement field (see, the ACK field includes bitmap field with multiple sizes, section 0070-0072), and (ii) the acknowledgment field of the indicated length (section 0004, 0070-0072-ACK field in response to the receiving of multiple data frames, wherein the ACK field includes sizes), wherein the acknowledgement field includes respective acknowledgement (section 0004, 0070-0072- ACK field in response to the receiving of multiple data frames); and transmitting the acknowledgment data unit from the first communication device to the second communication device (section 0004, 0021, 0070-0072, see, transmitting of ACK frame from the first station to the second station).

Wentink '699 discloses Block ACK agreement negotiated between sending and receiving station (section 0024, 0062,) including the size of the reorder buffer (section 0024) but fails to explicitly teach: wherein the length of the acknowledgement field is determined based at least in part on a buffer size negotiated in an acknowledgement setup procedure previously conducted between the first communication device and the second communication device.
However, Fischer et al (US 2009/0067396 A1) from the same field of endeavor discloses: wherein the length of the acknowledgement field  (see, ACK frame policy which tells the responding device number  of frames that should be acknowledged/permitted by the agreements, section 0025, 0045-0046, 0048, 0054-0056) is determined based at least in part on a buffer size negotiated in an acknowledgement setup procedure previously conducted between the first communication device and the second communication device (see, buffer size , ACK policy negotiated between initiator device and responder device in a block transfer agreement, the negotiation establishes parameter values such as aggregated MAC PDU (A-MPDU) identified  traffic identifier (TID)  prior to the transmission of consecutive frames, section 0045, 0055) .
However, Fischer et al (US 2009/0067396 A1) from the same field of endeavor discloses: wherein the length of the acknowledgement field  (see, ACK frame policy which tells the responding device number  of frames that should be acknowledged/permitted by the agreements, section 0025, 0045-0046, 0048, 0054-0056) is determined based at least in part on a buffer size negotiated in an acknowledgement setup procedure previously conducted between the first communication device and the second communication device (see, buffer size , ACK policy negotiated between initiator device and responder device in a block transfer agreement, the negotiation establishes parameter values such as aggregated MAC PDU (A-MPDU) identified  traffic identifier (TID)  prior to the transmission of consecutive frames, section 0045, 0055).

	However, Ghosh et al (US 2017/0078003 A1)  discloses negotiating between the AP and station in relation to uplink parameters, wherein the uplink parameters may include maximum number of A-MPDUs, maximum number of bytes, section 0061-0062, 0071-0072, 0098, 0100, 0102, 0121, 0145-0146, 0169, 0188, 0202, 0210, 0211, 0234-0235, 0256, 0275, 0289, 0297, 0039-ACK field).

	Pitchaiah et al (US 2017/0055300 A1) discloses negotiating of buffer sizes in relation block acknowledgment and aggregated data frames (section 0030, 0114).

	Trainin et al (US 2013/0121286 A1) discloses block ACK based on a buffer size field.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.